Citation Nr: 0814744	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  04-36 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC), pursuant to the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active service from November 1942 to October 
1945.  The veteran died in October 2003; the appellant is his 
widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision issued in 
March 2004 in which the RO, inter alia, denied claims for 
service connection for the cause of the veteran's death, for 
accrued benefits and for DIC benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1318.  The appellant filed a 
notice of disagreement (NOD) in March 2004, and the RO issued 
a statement of the case (SOC) with regard to denial of 
service connection for the cause of the veteran's death and 
DIC benefits in August 2004.  The appellant filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in October 2004.  In November 2004, the RO 
issued a supplemental SOC (SSOC).

The Board's decision on the claim for service connection for 
the cause of the veteran's death and the claim for DIC 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1318, 
is set forth below.  The matter of entitlement to accrued 
benefits-for which the appellant has completed the first of 
two actions needed to place this matter in appellant status-
is addressed in the remand portion of the decision below and 
is remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on her part, is required.

FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.  

2.  The veteran's death certificate lists the immediate cause 
of death as multiple myeloma with bone metastases and renal 
failure; peripheral vascular disease was listed as a 
significant condition contributing to death but not resulting 
in the underlying cause of death. 

3.  At the time of the veteran's death on October [redacted], 2003, 
service connection was in effect for: generalized anxiety 
reaction (rated as 100 percent disabling); bilateral 
sensorineural hearing loss (rated as 50 percent disabling); 
spastic colitis and diverticulosis (rated as 30 percent 
disabling); bilateral tinnitus (rated as 10 percent 
disabling); and malaria, strongyloides infestation of 
intestines and anklylostomiasis, and shrapnel wound scars of 
the left leg and right buttock (each separately rated as 
noncompensably disabling); the combined disability rating for 
his service-connected disabilities was 100 percent from April 
22, 1998.

4.  No multiple myeloma with bone metastases or renal and/or 
peripheral vascular disease was manifest until many years 
following the veteran's separation from service, and the most 
probative medical nexus opinion weighs against the claim.

5.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.

6.  The veteran, who died 57 years after his discharge from 
service, was not rated as totally disabled due to service-
connected disabilities for 10 continuous years immediately 
preceding death.


CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
veteran's death are not met.  38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1310, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311, 3.312 (2007).  

2.  The claim for DIC benefits, pursuant to the provisions of 
38 U.S.C.A. § 1318, is without legal merit.  38 U.S.C.A. § 
1318 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.22, 20.1106 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant appellant of any evidence that is necessary 
to substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

Specific to a claim for DIC benefits, VA's notice 
requirements include (1) a statement of the conditions, if 
any, for which a veteran was service-connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

As regards the claim for DIC, pursuant to 38 U.S.C.A. § 1318, 
the appellant has been notified of the basis for the denial 
of this claim, and has been afforded opportunity to present 
evidence and/or argument with regard to that claim.  Further, 
there is no indication that any evidence bearing on this 
claim is outstanding.  Thus, the Board finds that all 
notification and development action on this claim has been 
accomplished.  As indicated below, the DIC claim is being 
denied as lacking legal merit; as such, the duties to notify 
and assist imposed by the VCAA are not applicable.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002).

As regards the claim for service connection for the cause of 
the veteran's death, in a January 2004 pre-rating letter, the 
RO provided notice to the appellant regarding what 
information and evidence was needed to substantiate the claim 
for service connection for the cause of the veteran's death 
(as well as the claim for DIC, pursuant to 38 U.S.C.A. 
§ 1318), as well as what information and evidence must be 
submitted by her, what information and evidence would be 
obtained by VA, and the need for her to advise VA of and to 
submit any further evidence in her possession that is 
relevant to the claims.  After issuance of the notice and an 
opportunity for the appellant to respond, the claims were 
adjudicated in the February 2004 rating decision now on 
appeal.  Thus, the January 2004 letter meets the VCAA's 
content of notice and timing of notice requirements.

Although this letter does not specifically include a 
statement of the conditions for which the late veteran was 
service-connected at the time of his death, this omission did 
not prejudice the appellant, as it is evident that she was 
already aware of them.  The Board notes that in a March 2004 
statement in support of her NOD, the appellant submitted a 
private physician's statement that discussed the veteran's 
service-connected disabilities and their alleged effect on 
the veteran's health and ultimate demise.  Thus, the 
deficiency was effectively cured by actual knowledge of the 
appellant.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Moreover, as indicated above, the January 2004 letter 
otherwise provided adequate notice of the VCAA's provisions 
as they pertained to DIC claims, pursuant to Hupp.

In addition, although the appellant has not been provided 
notice regarding assignment of effective dates (in the event 
that either claim is granted), the Board's decision herein 
denies the claims for service connection for the cause of the 
veteran's death and for DIC benefits, pursuant to 38 U.S.C.A. 
§ 1318.  As no effective date is being, or is to be assigned, 
and there is therefore no possibility of prejudice to the 
veteran under the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records and post-service private 
medical records, a private physician's opinion, and a VA 
opinion as to the alleged relationship between the veteran's 
service-connected disabilities and his death.  Also of record 
are various written statements provided by the appellant and 
by her representative, on her behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate her claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with either claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Service Connection

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that pertinent to 
service, establishes that it was incurred in service.  38 
C.F.R. § 3.303(d). 

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and cardiovascular-renal disease and/or 
malignant tumors become manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.307, 3.309 (2007).

To establish entitlement to service connection for the cause 
of the veteran's death, the evidence of record must show that 
a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2007).  Service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  To be considered a 
contributory cause of death, it must be shown that service-
connected disability contributed substantially or materially; 
that it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that service-connected disability casually shared in 
producing death; rather, a causal connection must be shown.  
38 C.F.R. § 3.312(c)(1).

The veteran died on October [redacted], 2003.  His death certificate 
lists the immediate cause of his death as multiple myeloma 
with bone metastases and renal failure.  Peripheral vascular 
disease was listed as a significant condition contributing to 
death but not resulting in the underlying cause of death.  

During the veteran's lifetime, service connection was 
established for:  generalized anxiety reaction (rated as 100 
percent disabling); bilateral sensorineural hearing loss 
(rated as 50 percent disabling); spastic colitis and 
diverticulosis (rated as 30 percent disabling); bilateral 
tinnitus (rated as 10 percent disabling); and malaria, 
strongyloides infestation of intestines, anklylostomiasis, 
and shrapnel would scars of the left leg and right buttock 
(each separately rated as noncompensably disabling).  The 
combined disability rating for his service-connected 
disabilities was 100 percent, effective April 22, 1998.

The appellant asserts that the effects of the veteran's 
multiple service-connected disabilities on the veteran's 
health led to his ultimate demise.  However, considering the 
record in light of the above-noted legal authority, the Board 
finds that service connection for the cause of the veteran's 
death is not warranted.

Initially, the Board notes that the veteran's service 
personnel records reflect that he served in the Pacific 
Theater of Operations as a medical non-commissioned officer 
(NCO) in the United States Army during World War II.  He was 
awarded a Purple Heart with 2 Bronze Stars, an Asiatic-
Pacific Service Medal, a Bronze Star Medal, and a Philippines 
Liberation Ribbon.  However, his service personnel records do 
not establish that he was ever captured and incarcerated by 
enemy forces as a prisoner of war (POW).

Further, the veteran's service treatment records are 
completely negative for findings or diagnoses of any myeloma, 
bone metastases, renal and/or peripheral vascular disease.  
Nor is there any medical evidence that any of the diseases 
listed on his death certificate were manifested to any degree 
during the first post-service year following his discharge 
from active duty in October 1945.  Hence, the conditions 
resulting in the veteran's death were not shown in or within 
one year after service discharge.

Significantly, the claims file also includes medical opinions 
from a private physician and from a VA physician that address 
the relationship between the veteran's service-connected 
disabilities and his death.  However, the Board finds that 
the most persuasive medical opinion on the question of 
whether there exists a medical relationship between the 
veteran's service-connected disabilities and his death weighs 
against the claim.

The only medical evidence that tends to support the 
appellant's claim is a March 2004 statement from one of the 
veteran's treating physicians, T. A. W., M.D., who noted that 
the veteran died due to multi-organ failure that was 
contributed to by multi-system failure.  This physician 
stated that the ultimate cause of death was a weakened 
condition brought on by persistent and chronic general 
anxiety reaction that was exacerbated by profound 
sensorineural hearing loss.  He added that the veteran 
"suffered from chronic spastic colitis and diverticulosis 
which resulted in persistent [abdominal] pain.  This 
contributed to malnutrition, which ultimately decrease[d] his 
ability to tolerate or respond to many therapies for multiple 
management."  The veteran's lack of mobility, which resulted 
directly from his left leg and buttocks shrapnel wounds as 
well as generalized ataxia due to sensorineural hearing loss 
and tinnitus, further complicated his last 6 months of life.  
Dr. T. A. W. opined that, ultimately, the veteran's resultant 
immobility and deconditioning resulted in multi-organ system 
failure.  At the time of death in the hospice, the veteran 
was battling multiple myeloma and "the course of management 
and treatment of this problem was however compromised by all 
of the above service-connected major medical problems."  
However, that statement is not persuasive.

Dr. T. A. W. did not indicate that the claims file or any 
pertinent medical records were reviewed and no rationale was 
provided for this opinion.  Here, Dr. T. A. W.'s opinion is 
not medically and factually supported.  In fact, the 
physician's opinion appears to be based solely on a desire to 
help the veteran's widow, the appellant.  The Board notes 
that as a medical opinion can be no better than the facts 
alleged by the appellant, an opinion based on an inaccurate 
(or, unsubstantiated) factual premise has limited, if any, 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  The weight of a medical 
opinion is diminished where that opinion is ambivalent, based 
on an inaccurate factual premise, based on an examination of 
limited scope, or where the basis for the opinion is not 
stated.  See Reonal, 5 Vet. App. at 461.  See also Sklar v. 
Brown, 5 Vet. App. 140 (1993); Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  

Here, the record shows that the veteran started treatment 
with the New Hanover Medical Group, PA, of which Dr. T. A. W. 
is one of the physicians, in March 2001 after relocating from 
Arizona.  At that time and subsequently, the private medical 
records reflect that the veteran's primary medical problem 
was his multiple myeloma with renal insufficiency for which 
he was receiving chemotherapy.  A July 2002 progress note 
reveals that an arteriogram did not show an expected blockage 
in the veteran's lower extremity.  Dr. T. A. W. began 
treating the veteran in April 2003, at that time, he 
indicated that the disease process of the veteran's multiple 
myeloma had worsened and that the veteran was having a lot of 
bone pain; that MireLax was working well for the veteran's 
stomach problems; that the veteran had a lot of back pain; 
that the veteran's depression had improved with medication; 
and that his anemia and chronic renal insufficiency were 
likely due to the veteran's multiple myeloma.  A May 2003 
bone scan revealed chronic metastatic malignancy in the 
bones.  In August 2003, the veteran was referred for a left 
lower extremity vascularization.  Accordingly, Dr. T. A. W.'s 
opinion is not accorded any great probative weight.  

The Board also points out that the fact that this private 
physician may have treated the veteran on a regular basis-
without more-does not add significantly to the probative 
value of the opinion.  The United States Court of Appeals for 
Veterans Claims (Court) has expressly declined to adopt a 
"treating physician rule" which would afford greater weight 
to the opinion of a veteran's treating physician over the 
opinion of a VA or other physician.  See, e.g., Winsett v. 
West 11 Vet. App. 420 (1998), citing Guerrieri, supra.

By contrast, the Board finds probative the medical opinion of 
a VA physician.  Following a review of the veteran's claims 
file and death certificate signed by a hospice physician, in 
a June 2004 VA opinion, the VA physician noted that no 
autopsy was performed.  His review showed that the veteran 
was evaluated for a lesion of the back in 1995 and was found 
to have a plasmacytoma without any evidence of multiple 
myeloma.  Shortly, thereafter, however, the veteran was 
diagnosed with multiple myeloma for which treatment was begun 
in 1996.  At that time, the veteran was also noted to have 
degenerative joint and disc disease of the lumbosacral spine 
with spinal stenosis as well as some peripheral vascular 
disease.  Unfortunately, in spite of therapy, the veteran 
developed extensive metastatic disease to other more distal 
parts of his body, which were also treated.  During the next 
several years, the veteran suffered a great decline in his 
health attributed to the multiple myeloma and the continuing 
metastatic disease.  The VA physician also noted that the 
veteran had had his left kidney removed in 1994, due to a 
nephroma, and this also contributed to his chronic renal 
failure.  The veteran expired after a long downhill course in 
October 2003.  This physician opined that the veteran was 
demonstrated to be a robust individual up until the time that 
the multiple myeloma was discovered in 1996.  This was in 
spite of the fact that the veteran had had a carcinomous 
kidney removed in the 1990s.  In support of his opinion, the 
VA physician noted that the veteran's demise was well 
documented by his physicians and attributed by them to his 
multiple myeloma.  He indicated that he could not find any 
evidence to support the contention that the veteran's 
service-connected disabilities caused or in any way 
contributed to his demise or contributed to the inability to 
treat his multiple myeloma.  

The Board finds that the June 2004 opinion is the most 
persuasive medical opinion that specifically addresses the 
question of whether a disability of service origin caused or 
contributed substantially or materially  to his death.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri, 4 Vet. 
App. at 470-71 (the probative value of medical evidence is 
based on the physician's knowledge and skill in analyzing the 
data, and the medical conclusion he reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  
Clearly, this physician reached his conclusions only after a 
review of the extensive service and post-service records, and 
evaluation of the relative probative value of the clinical 
evidence.  Thus, the Board finds that this medical opinion-
which weighs against the claim-is entitled to more weight.  
See Hayes, 5 Vet. App. at 69-70; .see also Guerrieri, 4 Vet. 
App. at 470-471.

In addition to the medical evidence, the Board has considered 
the appellant's own statements, as well as her 
representative's assertions, advanced on her behalf, that the 
veteran's death is related to his service-connected 
disabilities.  However, none of this evidence provides a 
basis for allowance of the claim.  As laypersons without the 
appropriate medical training and expertise, neither the 
appellant nor her representative is competent to provide a 
probative opinion on a medical matter, such as the medical 
relationship, if any, between a specific disability and the 
veteran's death.  See Bostain v. West, 11 Vet. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, the lay assertions in 
this regard have no probative value.

As indicated above, in this case, the Board finds the opinion 
of the VA physician dispositive of the medical nexus 
question.  As the physician explained in detail the reasons 
for his conclusions, which were based on consideration of the 
record (for which he provided an accurate recitation of the 
medical evidence in the claims file), the Board finds that 
this opinion constitutes competent and persuasive evidence on 
the matter upon which the claim turns.  See Prejean v. West, 
13 Vet. App. 444, 448-49 (2000); Gabrielson v. Brown, 7 Vet. 
App. 36, 40 (1994).  

Under these circumstances, the Board finds that the claim for 
service connection for the cause of the veteran's death must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



B. DIC Benefits

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of a veteran.  38 U.S.C.A. § 1310 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.5(a) (2007).  If the 
veteran's death is not determined to be service-connected, a 
surviving spouse may still be entitled to benefits.  

Pursuant to 38 U.S.C.A. § 1318(a) (West 2002 & Supp. 2007), 
benefits are payable to the surviving spouse of a deceased 
veteran in the same manner as if the death were service-
connected.  A "deceased veteran" for the purposes of this 
provision is a veteran who died not as a result of his own 
willful misconduct, and who either was in receipt of, or 
entitled to receive, compensation at the time of death for 
service-connected disability rated as totally disabling, if 
the service-connected disability was rated as totally 
disabling for 10 or more years immediately preceding death, 
or if continuously rated as totally disabling for at least 5 
years after the veteran's separation from active service.  38 
U.S.C.A. § 1318(b); 38 C.F.R. § 3.22 (2007).  A "deceased 
veteran" also includes a former prisoner of war (POW) who 
died after September 30, 1999 with a service-connected 
disability rated totally disabling for not less than one year 
immediately preceding death.  Id.  The total rating may be 
schedular or based on unemployability.  38 C.F.R. § 3.22.

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2007).

As noted above, the combined disability rating for the 
veteran's service-connected disabilities was 100 percent from 
April 22, 1998.   

Thus, the veteran was considered totally disabled due to 
service-connected disability at the time of his death.  
However, the April 22, 1998 effective date for the award of a 
100 percent rating for the veteran's generalized anxiety 
reaction does not meet the 10-year rating requirement 
preceding the veteran's death in October 2003.  During the 
veteran's lifetime, he did not challenge the assigned 
effective date for the 100 percent rating, which was awarded 
in March 1999.

Moreover, in this case, the appellant has not claimed 
entitlement to DIC, under the provisions of 38 U.S.C.A. § 
1318, based on the submission of new and material evidence to 
reopen a previously final VA decision, or argued that, but 
for the receipt of VA or military retirement pay, the veteran 
would have been entitled at the time of his death to receive 
compensation for a service-connected disability that was 
continuously rated totally disabling by schedular or 
unemployability rating for a period of 10 or more years 
immediately preceding death, or was continuously rated 
totally disabling by schedular or unemployability rating from 
the date of the veteran's discharge from service.  The Board 
also notes that neither the appellant nor her representative 
has raised a claim of clear and unmistakable error (CUE) in a 
final rating decision, pursuant to 38 C.F.R. § 3.105(a) 
(2007).  See Fugo v. Brown, 6 Vet. App. 40 (1993) and Damrel 
v. Brown, 6 Vet. App. 242 (1994) (emphasizing the pleading 
requirements for raising, and burden of proof for 
establishing, a CUE claim).

The Board also notes that neither the appellant nor her 
representative has argued that the veteran was unemployable 
due to service-connected disability prior to the April 22, 
1998 effective date of the 100 percent rating for generalized 
anxiety reaction.  In any event, the Board points that any 
such "hypothetical entitlement" would not provide a basis for 
the benefits sought under the governing legal authority.  

In January 2000, VA amended 38 C.F.R. § 3.22, the 
implementing regulation for 38 U.S.C.A. § 1318, to restrict 
the award of DIC benefits to cases where the veteran, during 
his or her lifetime, had established a right to receive total 
service-connected disability compensation for the period of 
time specified in 38 U.S.C.A. § 1318, or would have 
established such a right but for CUE in the adjudication of a 
claim or claims.  See 65 Fed. Reg. 3,388 (Jan, 21, 2000).  
The regulation, as amended, specifically prohibits 
"hypothetical entitlement" as an additional basis for 
establishing eligibility.  On April 5, 2002, VA also amended 
38 C.F.R. § 20.1106 to provide that there would be no 
"hypothetical" determinations under 38 U.S.C.A. § 1311(a) on 
the question of whether a deceased veteran had been totally 
disabled for 8 years prior to death so that the surviving 
spouse could qualify for the enhanced DIC benefit.  See 67 
Fed. Reg. 16,309-16,317 (April 5, 2002).  Subsequently, the 
Court held that "hypothetical entitlement" to DIC benefits 
under 38 U.S.C.A. § 1318 is allowed for claims filed prior to 
January 21, 2000, that is, the date of the VA regulation 
prohibiting "hypothetical entitlement."  Rodriguez v. 
Nicholson, 19 Vet. App. 275 (2005).  In Rodriguez v. Peake, 
511 F.3d 1147 (2008), the United States Court of Appeals for 
the Federal Circuit held that application of the amended 
regulations barring use of hypothetical entitlement theory 
for DIC claims did not have impermissible retroactive effect.

In this case, the veteran died in October 2003 and 
appellant's claim was filed in January 2004.  As such, these 
events occurred after VA's January 2000 amendment of 38 
C.F.R. § 3.22-the implementing regulation for 38 U.S.C.A. § 
1318-to restrict the award of DIC benefits to cases where 
the veteran, during his or her lifetime, had established a 
right to receive total service-connected disability 
compensation for the period of time required by 38 U.S.C.A. § 
1318, or would have established such right but for CUE in the 
adjudication of a claim or claims.  

Thus, there is nothing to change the fact that the veteran, 
who died 57 years after his discharge from service (rendering 
inapplicable the 5-year provision) had no service-connected 
disability rated as totally disabling for at least 10 years 
prior to his death.  Rather, his total rating was in effect 
from April 22, 1998 until his death in October 2003, a total 
of five years, 6 months, and 5 days.  The evidence also does 
not reflect that the veteran was a POW.  

For all the foregoing reasons, the Board must conclude that 
the veteran was not a "deceased veteran" as defined in 
38 U.S.C.A. § 1318(b), and the appellant is not entitled to 
DIC benefits under 38 U.S.C.A. § 1318(a).  Hence, the claim 
on appeal must be denied. As the law is dispositive of this 
claim, it must be denied for lack of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.  

DIC, pursuant to the provisions of  38 U.S.C.A. § 1318, is 
denied.


REMAND

As indicated above, in a March 3, 2004 letter, the RO 
notified the appellant of the denial of service connection 
for the cause of the veteran's death, for accrued benefits 
and for DIC benefits, pursuant to the provisions of 38 
U.S.C.A. § 1318.  In her March 2005 NOD, the appellant 
disagreed with the adjudicative determination made by the RO.  
As such, in addition to the issues noted above, the Board 
finds that the NOD also encompasses the matter of her 
entitlement to accrued benefits.

By filing an NOD, the appellant initiated appellate review of 
all three issues.  The next step in the appellate process is 
for the RO to issue to the appellant an SOC.  See 38 C.F.R. 
§ 19.29 (2007); Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  However, the August 2004 SOC addressed only the 
issues of denial of service connection for the cause of the 
veteran's death and of DIC benefits.  Consequently, the 
matter of the appellant's entitlement to accrued benefits 
must be remanded to the RO for the issuance of a SOC.  The 
Board emphasizes, however, that to obtain appellate review of 
any issue not currently in appellate status, a perfected 
appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2007).

[Parenthetically, the Board notes that the March 2004 letter 
also notified the appellant of the denial of death pension 
benefits because her income was too high.  However, following 
the appellant's submission of unreimbursed medical expenses, 
the RO continued denial of the death pension claim in a March 
2005 administrative decision.  The fact that the appellant 
thereafter took no further action suggests an intention not 
to appeal the denial of those benefit; hence, no SOC on this 
matter is needed.].

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO should issue to the appellant and 
her representative an SOC addressing the 
appellant's entitlement to accrued 
benefits.  Along with the SOC, the RO 
must furnish to the appellant a VA Form 9 
(Appeal to Board of Veterans' Appeals), 
and afford her the applicable time period 
for perfecting an appeal as to this 
issue.

The appellant is hereby reminded that 
appellate consideration of the matter 
identified above (entitlement to accrued 
benefits) may be obtained only if a 
timely appeal is perfected.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


